Walker, Associate Justice.
This is the third appeal in this case to this court. (64 Texas, 545; 66 Texas, 639.)
It is contended that to make out a defense under the statute of limitations in this case to bar the recovery of personal property, article 3207 Revised Statutes should be complied with. It provides: “Every action other than for the recovery of real estate, for which no limitation is otherwise prescribed, shall be brought within four years next after the right to bring the same shall have accrued, and not afterward.”
Sections 2 and 3, article 3203, Revised Statutes, do not differ from the law as it was before and of which it is a re-enact*584ment. The original act reads: “All actions for detaining the personal property and for. converting such personal property to one’s own use: all actions for taking away the goods and chattels of another * * shall be commenced and sued within two years next after the cause of such action or suit, and not after.” (Paschal’s Digest, 4604.)
The effect of this statute has been passed upon. In Winburn v. Cochran, 9 Texas, 125, it is declared that “the statute, 'when the bar becomes complete, not only bars the remedy, but vests the right,” in the property. See also 6 Texas, 372, Thomas v. Greer; 10 Texas, 246, Tinnan v. Mebane; 11 Texas, 620, Turner v. Smith. These provisions apply as well to the present statute, and in effect forbid the application of the facts of this case to the statute of four years (article 3207) as insisted by appellant. It is sufficient to say that the findings of the trial judge for the appellee upon the two years statute of limitations were sustained by the testimony. Her possession was adverse, public and continuous from her majority in September, 1880, until the day of the levy upon the piano, August 22, 1883. Even if the piano was shipped with her father’s goods on the family moving to another place of residence, such change of possession, if it was a change in fact, would not thereby affect her right of ownership acquired by limitation. The publicity of her possession is in no way disproved by the testimony of the two witnesses who testified to knowing nothing of it.
It is not deemed necessary to refer to other matters complained of, as they can not alter the result. The judgment is affirmed.

Affirmed.

Opinion delivered October 26, 1888.